DETAILED ACTION
This is in response to communication received on 1 /6/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/7/20, and 11/19/20.

Double Patenting
The provisional claim rejection(s) on the ground of statutory double patenting over 16/8821 00 on claim 1 -4, 6-14, 16-18 and 30-31 is withdrawn because of the terminal disclaimer filed on 12/8/2020.
The provisional claim rejection(s) on the ground of statutory double patenting over 16/882062 on claim 1 -4, 6-14, 16-18 and 30-31 is withdrawn because of the terminal disclaimer filed on 1/6/2020.
The provisional claim rejection(s) on the ground of statutory double patenting over 16/882027 on claim 1 -4, 6-14, 16-18 and 30-31 is withdrawn because of the terminal disclaimer filed on 1/6/2020.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mengke Xing on 4/15/21.

1. (currently amended) A method for protecting an electrical connector from corrosive damage using a polymerization process to generate a plasma polymerization coating, the method comprising:
consistently moving, during a select period of time, the electrical connector within a reaction chamber;
during the select period of time:
applying a transition layer to the electrical connector by:
discharging a first monomer vapor into the reaction chamber, generating a first reactive species from the first monomer vapor by discharging a first polymerization plasma into the reaction chamber,
and
depositing the first reactive species to form the transition layer on a surface of the electrical connector, the transition layer having a first ratio of oxygen atoms to carbon atoms, wherein the first ratio of oxygen atoms to carbon atoms of the transition layer is between 1:3  to 1:20; and
applying a surface layer to the electrical connector by:
discharging a second monomer vapor into the reaction chamber, generating a second reactive species from the second monomer vapor by discharging a second polymerization plasma into the reaction chamber, and 
depositing the second reactive species to form the surface layer on a surface of the transition layer, the surface layer having a second ratio of oxygen atoms to carbon atoms that is less than the first ratio, 


3. (cancelled)

4. (currently amended) The method of claim 1monomers vapors based on the differences in 

7. (currently amended) The method of claim 1

Reasons for Allowance
Claim 1, 4, 6-14, 16-18 and 30-31 are allowed.
	The following is an examiner's statement of reasons for allowance: The independent claim 1 has been amended to include the limitations of wherein the first ratio of oxygen to carbon atoms of the transition layer is between 1:3 to 1:20. The closest prior art on record of Brooks et al US PGPub 2013/0033825 hereinafter Brooks and Brotzman et al. US PGPUB 2017/0257950 hereinafter BROTZMAN, when wherein the first ratio of oxygen to carbon atoms of the transition layer is between 1 :3 to 1 :20 within the context of the overall claim.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571 )270-1114. The examiner can normally be reached on 7-11 and 1-5.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717